Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This allowance is in response to the RCE filed with IDS on 12/02/2021 and the Allowance mailed 9/21/2021.  Claims 1, 3-9, 11-18, 20-26 are pending.  Claims 1 (a method), 9 (a machine), and 18 (a non-transitory CRM).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 5/17/2021 are persuasive.  The combination of Ryan (US 9,590,956), Hanna (US 2002/0136410) and Tang (“A Reflection on the Security of Two-Party Key Establishment Protocols”) does not disclose: “retrieving, by the first device and using an application identifier associated with the first device, the first unique identifier from the first encrypted communication”.  Examiner notes the following references of relevance:
White et al., US 10,965,459, discloses using an application identifier to retrieve a key from a key escrow.
LOF et al., US 2021/0288967, discloses key indexes and profile generation for access to media content.
Hathaway et al., US 11,184,337, discloses an encrypted message transmission system that incorporates encryption key storage.
Bouda, US 2018/0047023, discloses deriving a message encryption key utilizing an application identifier. 

Lingappa, US 2015/0332262, discloses a key database indexed by application ID.
Powell et al., US 2009/0077371, discloses a key database where a key is selected based on an application ID. 
Poliashenko, US 2018/0288068, discloses a system whereby a hash of a message is retrieved using an application identifier; the hash being used to check the integrity of the message.

However, none of the noted references alone or in combination with those made of record would anticipate or reasonably render obvious the combination of features set forth in claims 1, 9, and 18.  As such, claims 1, 3-9, 11-18, 20-26 are ALLOWED.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly the references noted above.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492